Opinion by
Judge Hines :
This is an appeal from a judgment against appellant upon an assessment and valuation of appellant’s property by the Board of Railroad Commissioners. It is contended for appellant that the act establishing the Board of Commissioners is unconstitutional because it does not provide for notice to railroad companies of the time of the meeting of the board to fix the valuation and because it gives no appeal from the action of the commissioners to any supervisory tribunal. In this case appellant had actual notice of the meeting of the board and was represented before it. These questions, however, have been settled by this court adversely to the claim of appellant. In the Railroad Tax Cases v. Commonwealth, decided December 15th, 1883, 81 Kentucky 492, this court held the act to be constitutional and in the opinion discussed all the objections made by appellant. That case is conclusive of this.
Judgment affirmed.

C. B. Simrall, for appellant.


P, W. Hardin, for appellee.